BENEDICT, District Judge.
I do not conceive that this court has any power by any form of process to require an officer of a state court to submit himself, and with him the tribunal which he represents, to the jurisdiction of this court; and I greatly doubt the power of the sheriff by making himself a party to proceedings in rem in this court, as here proposed, to bring proceedings pending in a state tribunal before this court for adjudication as to their validity. It is not seen how the decree of this court, adverse to the legality of the proceedings pending in the state tribunal, should such decree be made upon the issue sought to be raised by the sheriff, could be rendered effective to stay the action of the state court, and any determination which this court might make upon such issue, would seem, therefore, to be nugatory. If, on the other hand, the sheriff can submit himself to the jurisdiction of this court, it may be doubted whether, when he has appeared in an action in rem, and made himself a party by filing a claim to the vessel, he is in a position to insist that the vessel is not in the custody of the court. The appearance and claim may amount to an acknowledgement of a seizure by the marshal, and a seizure acknowledged by the sheriff would in such case doubtless give this court jurisdiction of the property.
What is desired by the sheriff is to bring to the notice of this court the fact that the marshal of this district has undertaken to seize a vessel which was in the custody of the sheriff, as minister of the law by virtue of proceedings pending in a tribunal of the state, in order that this court may stay its hand, and allow the proceedings in the state tribunals to go on without interference. In such an emergency two ways lie open to ihe sheriff. He may bring the facts before the court whose officer he is, and that court has doubtless full power to protect its own custody, if such it has; or he may bring the facts before this court by petition, and pray this court to instruct its officer to withdraw from the vessel. And whenever the latter course shall be adopted, this court will always be found prompt to investigate the facts and solicitous to respect the action of the state officers, and will always avoid a conflict of authority when it is possible to do so consistently with law and justice.
This method of procedure, if followed in the cases of conflicting jurisdictions which must sometimes arise in a harbor like this, will in most instances result in a summary and final determination of the question of possession between the officers of the respective courts, and promptly relieve those officers as well as the courts themselves from many of the embarrassments which otherwise attend such controversies; or if cases arise where questions of such novelty and difficulty are found to be involved as to make a final disposition of them upon a summary petition inadvisable, it will be made apparent to both courts at the outset that a disputed jurisdiction is necessarily exercised, to prevent injustice, and n'ot from any want of regard or respect for the action of another tribunal. My opinion, therefore, is that the claim and appearance of the sheriff should be stricken out, and leave given him to apply by petition for the relief which he desires.